

Exhibit 10.1


MASTER INTERNAL TOTAL LOSS ABSORBING CAPACITY LOAN AGREEMENT


This MASTER INTERNAL TOTAL LOSS ABSORBING CAPACITY LOAN AGREEMENT (this
“Agreement”) is dated as of December 12, 2018 and is by and between MUFG
AMERICAS HOLDINGS CORPORATION (the “Borrower”), a Delaware corporation, having
an address at 1251 Avenue of the Americas, New York, New York 10020, and MUFG
BANK, LTD., a Japanese banking corporation, having an address at 7-1, Marunouchi
2-chome Chiyoda-ku, Tokyo 100-8388, Japan (the “Lender” or “Parent” and,
together with Borrower, the “parties”).


WHEREAS, U.S. regulations under 12 C.F.R. Part 252 require the Borrower, the
U.S. intermediate holding company for the MUFG group, to maintain specified
amounts of total loss absorbing capacity (“TLAC”), including specified amounts
of eligible internal debt securities;


WHEREAS, the Parent desires to lend to Borrower, and Borrower desires to borrow
from the Parent, under loans that qualify as eligible internal debt securities
within the meaning provided under 12 C.F.R. § 252.161;


WHEREAS, in furtherance of the foregoing, the Borrower proposes to borrow from
the Parent, and the Parent proposes to lend to the Borrower, amounts to be
determined from time to time;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby confirmed and acknowledged, the Borrower and the Lender
hereby agree as follows:


Section 1.
Definitions and Interpretation.



As used herein, the following terms shall have the meanings set forth below:


“Affiliate” shall mean, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such first Person.


“Agreement Date” shall mean the date first set above, such date being the date
on which this Agreement was executed and delivered by the parties hereto.


“Anti-Corruption Laws” mean all laws, rules and regulations of any jurisdiction
concerning or relating to bribery or corruption, including, but not limited to,
the Foreign Corrupt Practices Act of 1977 (15 U.S.C. § 78dd-1, et seq.).
“Anti-Money Laundering Laws” means Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (“US Patriot Act”), the Money Laundering Control Act of 1986, the Bank
Secrecy Act, and the rules and regulations


1

--------------------------------------------------------------------------------




promulgated thereunder, and corresponding laws of the jurisdictions in which the
Borrower or any of its Subsidiaries operates or in which the proceeds of any
Term Loan will be used.


“Anti-Terrorism Laws” shall mean any United States or other laws relating to
economic or trade sanctions, terrorism or money laundering, including the U.S.
Executive Order No. 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten To Commit, or Support
Terrorism, the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001) and the Applicable Laws administered by Office of Foreign
Assets Control of the United States Department of the Treasury, the Trading with
the Enemy Act (12 U.S.C. §95), and the International Emergency Economic Powers
Act (50 U.S.C. §1701-1707), and including laws, regulations, executive orders or
sanctions relating to restrictive measures against the Republic of Iran.        


“Applicable Law” shall mean anything in Section 16 to the contrary
notwithstanding, (i) all applicable common law and principles of equity and (ii)
all applicable provisions of all (A) constitutions, statutes, rules, regulations
and orders of governmental bodies, (B) Governmental Approvals and (C) orders,
decisions, judgments and decrees of all courts (whether at law or in equity or
admiralty) and arbitrators.


“Automatic Conversion” means, upon the issuance of an Conversion Order, the
irrevocable and automatic release of the Borrower’s obligations under the then
outstanding Term Loans and this Agreement with respect to the Converted Amount
in respect of such Conversion Order in consideration of the Borrower’s
obligations to issue Conversion Shares pursuant to Section 6(e) and 6(f), all in
accordance with the terms of this Agreement.
            
“Business Day” shall mean any day except a day which is a Saturday or a Sunday
or on which commercial banks are not required or authorized to remain open for
the regular transaction of commercial business in the City of New York, United
States, City of London, England, or City of Tokyo, Japan.


“Common Stock” means common stock of the Borrower, par value $1.00.


“Conversion Order” means an internal debt conversion order in respect of the
Borrower issued by the FRB pursuant to and in compliance with 12 C.F.R. 252.163.


“Conversion Price” shall, with respect to a Term Loan, have the meaning provided
for in the applicable Term Loan Note.


“Conversion Rate” shall, with respect to a Term Loan, have the meaning provided
for in the applicable Term Loan Note.


“Conversion Shares” means Common Stock to be issued to the Lender following an
Automatic Conversion.




2

--------------------------------------------------------------------------------




“Converted Amount” means, with respect to a Term Loan, (i) if the Conversion
Order specifies an amount of Total Internal TLAC to be converted, the product of
the principal amount of the Term Loan and the lesser of (x) the quotient of the
amount specified in the Conversion Order divided by Total Internal TLAC and (y)
one (1); (ii) if the Conversion Order specifies a percentage reduction of Total
Internal TLAC, the product of that percentage and the outstanding principal
amount of the Term Loan or (iii) otherwise, an amount of Total Internal TLAC
equal to that required to achieve the requirements specified in the Conversion
Order as determined by the Borrower in good faith.





“Credit Agreement Related Claim” shall mean any claim (whether sounding in tort,
contract or otherwise) in any way related to, arising out of, or connected with,
this Agreement, any Term Loan Note or the relationship established hereunder or
thereunder, whether such claim arises or is asserted before or after the
Agreement Date or before or after the relevant Term Loan Maturity Date.


“Default” shall mean any condition or event that constitutes an Event of Default
or that with the giving of notice or lapse of time or both would, unless cured
or waived, become an Event of Default.


“Disbursement Date” shall, with respect to a Term Loan, have the meaning
provided for in the applicable Term Loan Note.


“Dollars” and the sign “$” shall each refer to the lawful currency of the United
States of America.






“Environmental Laws” shall mean as of any date the Comprehensive Environmental
Response Compensation and Liability Act, the Hazardous Materials Transportation
Act, the Resource Conservation and Recovery Act, the Federal Water Pollution
Act, the Toxic Substances Control Act, and the Occupational Safety and Health
Act, as such laws have been amended or supplemented, and any Federal, state, or
local statute, ordinance, rule or regulation in effect.



“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
           
“Event of Default” shall mean the occurrence of one or more of the following
events:


(a) The Borrower consents to the appointment of a receiver or other similar
official (other than a conservator) in any liquidation, insolvency or similar
proceeding with respect to the Borrower or all or substantially all of its
property.


(b) A court or governmental agency or authority enters a decree or order for,
the appointment of a receiver or other similar official (other than a
conservator) in any liquidation, insolvency or similar proceeding with respect
to the Borrower or all or substantially all of its property


3

--------------------------------------------------------------------------------




and such decree, appointment or order, as the case may be, remains unstayed and
in effect for a period of 90 consecutive days.
    
“FRB” means the Board of Governors of the Federal Reserve System.


“Governmental Approval” shall mean any authorization, consent, approval, license
or exemption of, registration or filing with, or report or notice to, a
governmental unit.


“Indebtedness” of any Person shall mean (i) all obligations of such Person for
borrowed money or for the deferred purchase price of property or services, (ii)
any obligation of another Person which is guaranteed by such Person or, with
respect to which, such Person is liable, contingently or otherwise, (iii) the
rental obligations of such Person under any leases which would not be classified
as “operating leases” in accordance with generally accepted accounting
principles commonly used in the United States of America, (iv) all obligations
of such Person to purchase securities or other property that arise out of or in
connection with the sale of the same or substantially similar securities or
property, (v) all non‑contingent obligations of such Person to reimburse any
other Person in respect of amounts paid under a letter of credit or similar
instrument to the extent that such reimbursement obligations remain outstanding
after they become non‑contingent, (vi) all obligations of such Person with
respect to interest rate and currency swaps and similar obligations obligating
such Person to make payments, whether periodically or upon the happening of a
contingency, and (vii) any of the foregoing obligations secured by a Lien on any
asset of such Person.


“Interest Payment Date” shall mean, with respect to a Term Loan, each date, as
identified in the Term Loan Note for such Term Loan, on which interest shall be
due and payable for any given Interest Period, and such shall occur on the final
day of an Interest Period.


“Interest Period” shall mean, with respect to a Term Loan, a period commencing
(i) on a Term Loan’s Disbursement Date, and ending on such Term Loan’s first
Interest Payment Date and (ii) in the case of each subsequent, successive
Interest Period thereafter through the Term Loan Maturity Date, on the last day
of the immediately preceding Interest Period, and ending on the immediately
succeeding Interest Payment Date; provided that, the last Interest Period
hereunder shall end on such Term Loan’s Term Loan Maturity Date. Unless
otherwise specified in this Agreement, whenever any Interest Period ends on a
day that is not a Business Day, the last day of such Interest Period shall be
the immediately succeeding Business Day; provided that, if such immediately
succeeding Business Day shall fall in the next calendar month, then the last day
of such Interest Period shall be the immediately preceding Business Day.


“Interest Rate” shall, with respect to a Term Loan, have the meaning provided
for in the applicable Term Loan Note.
            
“Lien” shall mean with respect to any property or asset (or any income or
profits derived therefrom) of any Person, any mortgage, lien, pledge,
attachment, levy, charge or other security interest or encumbrance of any kind
upon or in respect of such property or asset (or upon or in respect of any
income or profits therefrom), in each case, whether the same is consensual or


4

--------------------------------------------------------------------------------




nonconsensual or arises by contract, operation of law, legal process or
otherwise. For this purpose, a Person shall be deemed to own subject to a “Lien”
any property or asset that it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capitalized lease or
other title retention agreement relating to such property or asset.


“Lender’s Office” shall mean MUFG Bank, Ltd., 7-1, Marunouchi 2-chome
Chiyoda-ku, Tokyo 100-8388, Japan.


“Materially Adverse Effect” shall mean, (i) with respect to any Person, any
materially adverse effect on such Person's assets, liabilities, financial
condition, results of operations or business prospects, (ii) with respect to any
contract, agreement or other obligation (other than this Agreement or any Term
Loan Note), any materially adverse effect, as to any party thereto, upon the
binding nature thereof or the validity or enforceability thereof, and (iii) with
respect to this Agreement and any Term Loan Note, any adverse effect, WHETHER OR
NOT MATERIAL, on the binding nature, term, validity or enforceability hereof.
For the avoidance of doubt, the definition of Materially Adverse Effect excludes
any event described in clause (a) of the definition of Event of Default.


“Maximum Permissible Rate” shall mean, with respect to interest payable on any
amount, the rate of interest on such amount that, if exceeded, could, under
Applicable Law, result in (i) civil or criminal penalties being imposed on the
Lender or (ii) the Lender's being unable to enforce payment of (or, if
collected, retain) all or any part of such amount or the interest payable
thereon.


“Person” shall mean any individual, sole proprietorship, corporation,
partnership, trust, unincorporated association, mutual company, joint stock
company, trade association or other business organization.
    
“Post-Default Rate” shall mean a rate of interest per annum equal to the greater
of (i) the Prime Rate as in effect from time to time plus two percent (2%) and
(ii) the Interest Rate applicable to a Term Loan as of any such date plus two
percent (2%).


“Prime Rate” shall mean the rate of interest per annum designated by the Lender
from time to time as its prime rate in the United States, with such rate to
change as and when such designated rate changes. The Prime Rate is not intended
to be the lowest or best rate of interest offered by the Lender at any given
time to any class of borrowers. Any change in the Prime Rate shall result in an
immediate corresponding change in any rate of interest based on the Prime Rate.


“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
    
“Sanctioned Country” shall mean, at any time, a country or territory which is
the subject or target of any Sanctions.




5

--------------------------------------------------------------------------------




“Sanctioned Person” shall mean, at any time, (i) any person listed in any
Sanctions-related list of designated persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or any EU member
state, (ii) any person operating, organized or resident in a Sanctioned Country
or (iii) any person controlled by any person described under clause (i) or (ii)
above.


“Subsidiary” shall mean, with respect to any Person, any other Person (i) the
securities of which having ordinary voting power to elect a majority of the
board of directors (or other persons having similar functions) or (ii) the other
ownership interests of which ordinarily constituting a majority voting interest,
are at the time, directly or indirectly, owned or controlled by such first
Person, or by one or more of its Subsidiaries, or by such first Person and one
or more of its Subsidiaries; unless otherwise specified, “Subsidiary” means a
Subsidiary of the Borrower.


“Tax” shall mean any Federal, State or foreign tax, assessment or other
governmental charge or levy (including any withholding tax) upon a Person or
upon its assets, revenues, income or profits.


“Term Loan” shall have the meaning provided for in Section 2.


“Term Loan Maturity Date” shall, with respect to a Term Loan, have the meaning
provided for in the applicable Term Loan Note.


“Term Loan Note” shall mean, with respect to a Term Loan, the Term Loan
Promissory Note in respect of such Term Loan provided for in Section 2 hereof
and in the form attached hereto as Exhibit A, duly executed and delivered by the
Borrower.


“Term Loan Notice” shall, with respect to a Term Loan, have the meaning provided
for in Section 2.


“Total Internal TLAC” means all outstanding debt of the Borrower that qualifies
as eligible internal debt securities as defined under the regulations adopted by
the FRB at 12 C.F.R. § 252.161.
        
Section 2.
Terms of the Credit.



(a)Subject to the terms and conditions of this Agreement and in the relevant
Term Loan Note, and in reliance upon the representations and warranties of the
Borrower set forth in Section 10, the Lender may make term loans (each a “Term
Loan”) to the Borrower from time to time.


(b)The Borrower may request Term Loans from the Lender hereunder by giving the
Lender notice (each a “Term Loan Notice”) in writing (including by email or fax)
three Business Days prior to the day on which the Borrower wishes to make the
borrowing.


(c)If the Lender agrees to make the Term Loan, the Lender and the Borrower shall
execute the relevant Term Loan Note. The Term Loan Note shall specify the
following:




6

--------------------------------------------------------------------------------




(i)
the disbursement date of the Term Loan (the “Disbursement Date”);



(ii)
the aggregate principal amount of the Term Loan;



(iii)
the date on which the Term Loan shall become due and payable (the “Term Loan
Maturity Date”);



(iv)
the Interest Payment Dates, if any, on which interest is due and payable with
respect to the Term Loan; and



(v)
the applicable interest rate (the “Interest Rate”).



(d)Upon execution of the relevant Term Loan Note, the Lender shall make the
requested amount available to the Borrower by depositing the same in immediately
available funds in the account designated by the Borrower on the Disbursement
Date at a time mutually agreed between the Lender and the Borrower.


(e)In the event of any inconsistency between the provisions of any Term Loan
Note and the provisions of this Agreement, the provisions of such Term Loan Note
shall govern with respect to the Term Loan to which such Term Loan Note relates.
    
Section 3.
Interest.



(a)Rates of Interest. Unless an Event of Default is continuing, each Term Loan
shall bear interest on the outstanding principal amount thereof at a rate per
annum equal to the Interest Rate with respect to such Term Loan. If any part of
a Term Loan or any other amount due and payable hereunder is not paid when due
(whether at maturity, by reason of notice of prepayment or acceleration or
otherwise), such unpaid amount shall bear, to the maximum extent permitted by
Applicable Law, interest for each day during the period from the date such
amount became so due until it shall be paid in full (whether before or after
judgment) at a rate per annum equal to the applicable Post‑Default Rate.
Interest shall be computed on the basis of a year of three hundred sixty (360)
days and paid for the actual number of days elapsed. Interest for any period
shall be calculated from and including the first (1st) day thereof to but
excluding the last day thereof. Nothing contained in this Agreement or in any
Term Loan Note shall require the Borrower at any time to pay interest at a rate
exceeding the Maximum Permissible Rate.


(b)Payment. Accrued interest on a Term Loan shall be due and payable (i) on each
Interest Payment Date for such Term Loan and (ii) when the outstanding balance
of such Term Loan shall be due (whether at maturity, by reason of notice of
prepayment or acceleration or otherwise). Interest at the Post-Default Rate
shall be payable on demand.


Section 4.Repayment. The entire principal amount of a Term Loan outstanding
shall mature and become due and payable, and shall be repaid by the Borrower, in
a single installment on such Term Loan’s Term Loan Maturity Date.




7

--------------------------------------------------------------------------------




Section 5.Prepayments Permitted. The Borrower may prepay a Term Loan in whole or
in part, on the Interest Payment Date specified in the relevant Term Loan Note,
provided that (i) the Borrower shall have given the Lender at least thirty (30)
days prior written notice of such prepayment, which notice shall be irrevocable,
and shall obligate the Borrower to make such prepayment on the date indicated in
such notice; (ii) such prepayment will only be made in connection with a new
loan to replace such prepaid amount and (iii) such prepayment would not result
in the Borrower breaching its minimum requirements under 12 C.F.R. § 252.162,
unless the Borrower has obtained the permission of the FRB for such prepayment.
To the extent any permitted prepayments shall be made hereunder, such
prepayments shall be applied (i) first, to any outstanding fees, costs or
expenses, (ii) second, to any accrued but unpaid interest, and (iii) third, to
principal payments coming due in the inverse order of maturity. The Borrower
shall at the time of each prepayment pay all accrued interest on the principal
amount being prepaid and the Lender's costs, expenses and losses incurred by
reason of such prepayment, as provided in Section 8 of the Agreement.
Notwithstanding (i), (ii) or (iii) the above, in the event the minimum
requirements under 12 C.F.R. § 252.162 are decreased following the date of the
Agreement or Note or there is a decrease in the Borrower’s risk weighted assets,
Borrower may prepay any resulting excess indebtedness on any Interest Payment
Date without penalty and upon Notice to Lender.
    
Section 6.
Conversion.



(a) The parties acknowledge that the FRB may issue a Conversion Order pursuant
to 12 C.F.R. 252.163 that would result in the conversion of any then outstanding
Term Loans, in whole or in part, to equity.


(b) If a Conversion Order is issued by the FRB with respect to the Borrower,
then an Automatic Conversion with respect to each Term Loan shall occur
immediately, subject to the terms of this Section 6 (such date, the “Conversion
Date”).


(c) Effective upon, and following, the Conversion Date, the Lender shall have no
right to receive payment of the principal of and interest (including any accrued
and unpaid interest) on the Converted Amount, or to institute suit for the
enforcement of any such payment.


(d) Effective upon, and following, the Conversion Date, the principal amount of
each Term Loan shall be reduced by the Converted Amount. Any amount of accrued
and unpaid interest on the Converted Amount shall be reduced to zero.


(e) The number of Conversion Shares to be issued to the Lender on the Conversion
Date in respect of a Term Loan shall equal the lesser of:


(i)
the quotient of the Converted Amount with respect to such Term Loan divided by
the Conversion Price, rounded down, if necessary, to the nearest whole number of
Conversion Shares; and



(ii)
the product of (x) the quotient of the outstanding principal amount of such Term
Loan divided by the amount of Total Internal TLAC



8

--------------------------------------------------------------------------------




and (y) the total number of authorized but unissued Common Stock available for
issue free from preemptive or other preferential rights.


Fractions of Conversion Shares shall not be issued following an Automatic
Conversion and no cash payment shall be made in lieu thereof.


(f) If the number of Conversion Shares issued by the Borrower to the Lender on
the Conversion Date is determined pursuant to Section 6(e)(ii), the Borrower
shall use its best efforts to have shareholders of the Borrower authorize the
issuance of a number of additional shares of Common Stock (“Additional
Conversion Shares”) equal to the difference between the number of Conversion
Shares produced by the equation in Section 6(e)(i) and the number of Conversion
Shares produced by the equation in Section 6(e)(ii) and shall issue such
Additional Conversion Shares to the Lender as soon as reasonably practicable.


(g) Notwithstanding anything herein to the contrary, the Conversion Price may be
adjusted by mutual agreement of the parties.


(h)    Solely for purposes of calculating the Converted Amount and the number of
Conversion Shares pursuant to this Section 6, if any Term Loan is issued in a
currency other than USD, amounts in respect of the Term Loan in such currency
shall be determined by conversion into USD at the prevailing spot rate as of the
date of the Conversion Order.


Section 7.
Payments by the Borrower.



(a)    Time, Place and Manner. All payments due to the Lender under this
Agreement shall be made to Borrower’s Account, #001-1047566, with the Lender, or
to such other Person as the Lender may designate, at the Lender’s Office or at
such other address in the City of Tokyo as the Lender may designate. A payment
shall not be deemed to have been made on any day unless such payment has been
received at the required place of payment, in Dollars and in funds immediately
available, no later than 2:00 p.m. (Tokyo time) on such day. The Borrower’s
obligations to repay the Lender under this Agreement shall be deemed to have
been performed upon the Lender’s withdrawal of the relevant amount from the
Borrower’s Account with Lender.


(b)    No Reductions. All payments due to the Lender under this Agreement, and
all other terms, conditions, covenants and agreements to be observed and
performed by the Borrower hereunder, shall be made, observed or performed by the
Borrower without any reduction or deduction whatsoever, including any reduction
or deduction for any set‑off, recoupment, counterclaim (whether sounding in
tort, contract or otherwise) or Tax, except for any withholding or deduction for
Taxes required to be withheld or deduction under Applicable Law.


(c)    Taxes. If any Tax is required to be withheld or deducted from, or is
otherwise payable by the Borrower in connection with, any payment due to the
Lender under this Agreement, the Borrower (i) shall, if required, withhold or
deduct the amount of such Tax from such payment and, in any case, pay such Tax
to the appropriate taxing authority in accordance with Applicable Law and (ii)
shall pay to the Lender (A) such additional amounts as may be necessary so that
the


9

--------------------------------------------------------------------------------




net amount received by the Lender with respect to such payment, after
withholding or deducting all Taxes required to be withheld or deducted, is equal
to the full amount payable under this Agreement and (B) an amount equal to all
Taxes payable by the Lender as a result of payments made by the Borrower
(whether to a taxing authority or to the Lender) pursuant to this Section 7(c).
The Lender shall provide to Borrower on or before Disbursement Date (and from
time to time thereafter at the reasonable request of the Borrower) executed
copies of IRS Form W-8ECI, and should the Lender choose to book the Term Loan at
an office outside the United States, it shall provide to the Borrower written
evidence, reasonably acceptable to the Borrower, that payments made by the
Borrower in respect to the Term Loan shall not be subject to any of the
foregoing Taxes.


(d)    Modification of Payment Dates. Unless otherwise specified in this
Agreement, whenever any payment to the Lender under this Agreement shall be due
(otherwise than by reason of acceleration) on a day that is not a Business Day,
the date of payment thereof shall be the immediately succeeding Business Day
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension; provided, that, if such immediately
succeeding Business Day shall fall in the next calendar month, then the date of
payment thereof shall be the immediately preceding Business Day.


Section 8.
Funding Losses.



(a)    The Borrower shall pay to the Lender, upon request, such amounts as the
Lender determines are necessary to compensate it for any loss, cost or expense
whatsoever incurred by it as a result of (i) any payment of principal or
interest due on a Term Loan on a date other than the respective Term Loan
Maturity Date or Interest Payment Date(s), as the case may be (by reason of the
occurrence of an Event of Default, the amendment of this Agreement or
otherwise), (ii) any other payment in respect of a Term Loan not being made, for
any reason, on the due date therefor (by reason of the occurrence of an Event of
Default or otherwise), or (iii) a Term Loan for any reason not being accepted or
not being made on the Disbursement Date whether by reason of failure of a
condition set forth in Section 11 or otherwise. Without limiting the generality
of the foregoing, but without duplication, other than in the event of an
Automatic Conversion, the Lender may at its election demand compensation on
account of any losses, costs or expenses of any kind arising out of any
termination of, or any other circumstance relating to, any swap, swaption, cap,
collar, option or other derivative product or other arrangement of any kind
entered into by the Lender which is in any way connected or related to
arranging, making available or maintaining the funding for any Term Loan, this
Agreement or any Term Loan Note.





Section 9.Evidence of Indebtedness. Each Term Loan and the Borrower's obligation
to repay such Term Loan with interest in accordance with the terms of this
Agreement shall be evidenced by this Agreement, the records of the Lender and
the respective Term Loan Note. Each Term Loan Note shall be prima facie evidence
of the related Term Loan and all payments made in respect thereof.




10

--------------------------------------------------------------------------------




Section 10.Representations and Warranties of the Borrower. In order to induce
the Lender to enter into this Agreement and to make the Term Loans, the Borrower
hereby represents and warrants the following to the Lender as of the Agreement
Date:


(a)    The Borrower (i) has been duly organized and is validly existing as a
national banking association in good standing under the laws of the United
States of America, and (ii) has the requisite organization power and authority
to execute and deliver this Agreement and each Term Loan Note, to perform its
obligations hereunder and thereunder and to own its properties and conduct its
business as currently owned and conducted.


(b)    The Borrower is not in violation of its by‑laws or article of association
or in default in the performance or observance of any material obligation,
agreement, covenant or condition contained in any material contract, indenture,
mortgage, loan agreement or lease to which the Borrower is a party or by which
it may be bound. The execution and delivery of this Agreement and each Term Loan
Note and the incurrence of the obligations and the consummation of the
transactions herein and therein contemplated will not conflict with, or
constitute a breach of or default under, the article of association or by‑laws
of the Borrower or any material contractual restriction, instrument, indenture,
mortgage, agreement or lease to which the Borrower is a party or by which it may
be bound, or any law, administrative rule or regulation or court decree.


(c)    This Agreement has been duly authorized, executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower
enforceable in accordance with its terms, except as the enforcement thereof may
be limited by bankruptcy, insolvency or other similar laws relating to or
affecting generally the enforcement of creditors' rights or by general equitable
principles.


(d)    Each Term Loan Note will be duly authorized for execution and delivery as
contemplated by this Agreement and, when executed and delivered, will constitute
a legal, valid and binding obligation of the Borrower enforceable in accordance
with its terms, except as enforcement thereof may be limited by bankruptcy,
insolvency or other similar laws relating to or affecting generally the
enforcement of creditors' rights or by general equitable principles.


(e)    No consent, approval, authorization, order, registration or qualification
of or with any court, any regulatory authority or other governmental agency or
body is required for the execution or delivery of this Agreement or any Term
Loan Note by the Borrower or for the consummation of the other transactions
contemplated by this Agreement or any Term Loan Note, other than as provided in
Section 5 herein.


(f)    There are no legal or governmental proceedings pending to which the
Borrower is a party or to which any property of the Borrower is subject, other
than litigation which in each case will not have a Materially Adverse Effect on
the Borrower, and, to the best of the Borrower's knowledge after due inquiry, no
such proceedings are threatened or contemplated by governmental authorities or
others.




11

--------------------------------------------------------------------------------




(g)    The Borrower has filed or caused to be filed all Tax returns due on or
before the Agreement Date which are required to be filed and has paid all Taxes
shown to be due and payable on such returns or on any assessments made against
them (other than those being contested in good faith) and, to the best of the
Borrower's knowledge after due inquiry, no Tax Liens have been filed and no
claims are being asserted with respect to such Taxes which are not reflected in
the financial statements referred to in Section 12(g) hereof, which, if
adversely determined, would, in the aggregate, have a Materially Adverse Effect
on the value of the total enterprise represented by the Borrower.


(h)    No fact or circumstance, to the best of the Borrower's knowledge after
due inquiry, either alone or in conjunction with all other such facts and
circumstances, has had or might in the future have (so far as the Borrower can
foresee) a Materially Adverse Effect on the Borrower, this Agreement or any Term
Loan Notes.





(i)    The Borrower is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.





(j)    The Borrower is currently in compliance with all Applicable Laws
(including, without limitation, Anti-Terrorism Laws, Anti-Corruption Laws, ERISA
and Environmental Laws), the non-compliance with which would have a Materially
Adverse Effect on the Borrower, this Agreement or any Term Loan Notes.


(k)    The Parent is the legal and beneficial owner of a majority interest,
directly or indirectly, of each and every type and class (voting and nonvoting)
of all outstanding shares and other equity interests (including all rights to
acquire shares and other equity interests) of the Borrower.



(l)    Policies and procedures have been implemented and maintained by or on
behalf of Borrower that are designed to achieve compliance by Borrower and its
Subsidiaries, directors, officers, employees and agents with Anti-Corruption
Laws, Anti-Money Laundering Laws and applicable Sanctions, giving due regard to
the nature of such Person’s business and activities, and each of Borrower, its
Subsidiaries and their respective officers and employees and, to the knowledge
of Borrower, its respective officers, employees, directors and agents acting in
any capacity in connection with or directly benefitting from the credit facility
established hereby, are in compliance with Anti-Corruption Laws, Anti-Money
Laundering Laws and applicable Sanctions, in each case in all material respects.
None of the Borrower, any Subsidiary or any of their respective directors,
officers or employees, or any agent of the Borrower or any Subsidiary acting on
their behalf in connection with, or benefitting from, the loan facility
established hereby, (i) is a Sanctioned Person, (ii) has any business
affiliation or commercial dealings with, or investments in, any Sanctioned
Country or Sanctioned Person, or (iii) is the subject of any action or
investigation under any Anti-Terrorism Laws or Anti-Money Laundering Laws. No
Term Loan, use of proceeds or other transaction contemplated by this Agreement,
any Term Loan Note, or any other documents


12

--------------------------------------------------------------------------------




to be executed in connection with this Agreement will violate Anti-Corruption
Laws, Anti-Money Laundering Laws or applicable Sanctions.


Section 11.
Conditions Precedent.



(a)The obligation of the Lender to enter into this Agreement is subject to
receipt by the Lender, in form and substance satisfactory to the Lender, of the
following, if requested:
(i)    duly executed originals of this Agreement;
(ii)    evidence of the Borrower's authority to borrow from the Lender;
(iii)    an officer's certificate as to the signature and incumbency of the
officers of the Borrower executing this Agreement;
(iv)    certified copies of the Borrower's articles of association and by-laws,
together with any amendments thereto;
(v)    certificate of good-standing of the Borrower; and
(vi)    an opinion of counsel to the Borrower, if requested by the Lender.
(b)    In addition, the obligation of the Lender to make any Term Loan on the
corresponding Disbursement Date is subject to satisfaction of the following
conditions:        
(i)    each representation and warranty contained in Section 10 hereof shall be
true and correct in all material respects at and as of the Disbursement Date;
(ii)    no Event of Default shall have occurred and be continuing under any of
the agreements between the Lender and the Borrower or this Agreement as of the
Disbursement Date; and
(iii)    there shall not have occurred any material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Borrower, and the Subsidiaries, taken as a whole.



Section 12.Additional Covenants of the Borrower. From the date hereof and until
all amounts due hereunder are indefeasibly repaid in full:


(a)    Nothing contained in this Agreement shall prevent any consolidation or
merger of the Borrower with any other corporation or successive consolidations
or mergers in which the Borrower or its successor or successors shall be a party
or parties, or shall prevent any sale, conveyance, transfer or lease of the
property of the Borrower as an entirety or substantially as an entirety to any
other corporation authorized to acquire and operate the same; provided, however
(and the Borrower hereby covenants and agrees) that any such consolidation,
merger, sale or conveyance shall be upon the condition that: (i) immediately
after such consolidation, merger, sale


13

--------------------------------------------------------------------------------




or conveyance the corporation (whether the Borrower or such other corporation)
formed by or surviving any such consolidation or merger, or the corporation to
which such sale or conveyance shall have been made, shall not be in Default in
the performance or observance of any of the terms, covenants and conditions of
this Agreement or any Term Loan Note to be observed or performed by the
Borrower; and (ii) the corporation formed by or surviving any such consolidation
or merger (unless the Borrower), or the corporation to which such sale or
conveyance shall have been made, shall be organized under the laws of the United
States of America or any state thereof or the District of Columbia and shall
expressly assume the due and punctual payment of the principal of and interest
on, each Term Loan Note and the other obligations of the Borrower under this
Agreement. In case of any such consolidation, merger, sale, conveyance, transfer
or lease, and upon the assumption by the successor corporation of the due and
punctual performance of all of the covenants in this Agreement and each Term
Loan Note to be performed or observed by the Borrower, such successor
corporation shall succeed to and be substituted for the Borrower with the same
effect as if it had been named in this Agreement and each Term Loan Note as the
Borrower and thereafter the predecessor corporation shall be relieved of all
obligations and covenants in this Agreement and each Term Loan Note and may be
liquidated and dissolved.
(b)    The Borrower shall submit to the Lender such information respecting the
Borrower or any Subsidiary of the Borrower as the Lender may from time to time
reasonably request.
(c)    The Borrower will: (i) obtain promptly at any time and from time to time
and will maintain such licenses, consents, registrations and authorizations as
may be required under Applicable Law to enable the Borrower to perform its
obligations under this Agreement and each Term Loan Note and will promptly
furnish the Lender with such evidence thereof as the Lender may request from
time to time; (ii) preserve and maintain its national banking association
existence, preserve and maintain in good repair, working order and condition all
properties required for the conduct of its business and comply in all material
respects with all Applicable Law (including Anti-Corruption Laws, Anti-Terrorism
Laws, ERISA and Environmental Laws); and (iii) maintain insurance with
responsible insurance companies against at least such risks and in at least such
amounts as are customarily maintained by similar businesses, or as may be
required by Applicable Law or reasonably requested by the Lender.
(d)    The Borrower agrees that each Term Loan, this Agreement and each Term
Loan Note will at all times constitute the direct, binding and enforceable
obligations of the Borrower.
(e)    Immediately upon becoming aware of the existence of any condition or
event which constitutes a Default hereunder or which could have a Materially
Adverse Effect on the Borrower, this Agreement or any Term Loan Note, the
Borrower will provide written notice to the Lender specifying the nature and
period of existence thereof and the action the Borrower is taking or proposes to
take with respect thereto.
(f)    The Borrower will not, and will not permit any of its Subsidiaries to,
directly or indirectly, use the proceeds of any Term Loan or otherwise make
available such proceeds to any Person, (i) for the purpose of financing or
facilitating any activities, business, or transactions of or with any Sanction
Person or in any Sanctioned Country; (ii) in any other manner that would result
in the Borrower or the Lender being in violation of any applicable Sanctions,
Anti-Terrorism Laws


14

--------------------------------------------------------------------------------




or Anti-Money Laundering Laws; or (iii) in furtherance of an offer, payment or
giving of money or anything else of value to any Person or any entity in
violation of Anti-Corruption Laws.
(g)     (i)   the Borrower shall submit to the Lender, as soon as available,
within one hundred twenty days (120) days following the close of each fiscal
year of the Borrower, a copy of financial statements of the Borrower for such
annual period as part of the Borrower’s SEC Form 10-K Annual Report.   (ii) The
Borrower shall submit to the Lender such other information respecting the
Borrower, or any Subsidiary of the Borrower as the Lender may from time to time
reasonably request.
(h)    While any Term Loan remains outstanding hereunder, the Borrower shall at
all times reserve and keep available for issuance, free from preemptive or other
preferential rights, sufficient shares of Common Stock to enable an Automatic
Conversion to be satisfied in full. The Conversion Shares issued following an
Automatic Conversion shall be fully paid and non-assessable as a result of the
principal amount of the applicable Term Loan being reduced by the Converted
Amount and shall in all respects rank pari passu with the fully paid shares of
Common Stock in issue on the Conversion Date, except in any such case for any
right excluded by mandatory provisions of applicable law, and except that the
Conversion Shares so issued shall not rank for (or, as the case may be, the
relevant holder or holders of such Term Loan shall not be entitled to receive)
any rights, distributions or payments, the entitlement to which falls prior to
the Conversion Date.
Section 13.Event of Default. In the case of an Event of Default occurring and
continuing, the Lender may declare all amounts of principal outstanding under
each then outstanding Term Loan and Term Loan Note to be forthwith due and
payable, together with accrued interest and any and all other amounts payable or
owing hereunder, whereupon the same shall become forthwith due and payable,
without further demand, presentment, notice of dishonor, protest, notice of
protest or other notice whatsoever, all of which are expressly waived by the
Borrower.
Section 14.Creditor’s Rights. The Borrower agrees that, with respect to any Term
Loan, the Lender shall have the rights of a general unsecured creditor to
enforce the Borrower's obligations to the fullest extent permitted by law, and
shall have a superior right to shareholders to share in the assets of the
Borrower in the event that the Borrower is dissolved or liquidated, provided
that the Lender shall have no such rights with respect to the Converted Amount
of any Term Loan or with respect to any Term Loan that has been converted in
full.
Section 15.Illegality. If, after the date of this Agreement, the adoption of any
Applicable Law, any change therein or any change in the interpretation or
administration thereof by any government, governmental agency or authority,
court, tribunal, central bank or other comparable body charged with the
interpretation or administration thereof or compliance by the Lender with any
interpretation, request, guideline or directive (whether or not having the force
of law) of any such government, governmental agency or authority, court,
tribunal, central bank or other comparable body shall make it unlawful or
impossible for the Lender to maintain a Term Loan, then the Lender shall so
notify the Borrower and such Term Loan shall become due and payable immediately
upon the Borrower's receipt of such notice (or on such earlier date as may be
required by such Applicable Law, interpretation, guideline, request or
directive).




15

--------------------------------------------------------------------------------




Section 16.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
conflicts of law principles. The Borrower irrevocably agrees that any Credit
Agreement Related Claim may be brought in any Federal or New York State Court
located in the City of New York and, by the execution and delivery of this
Agreement, the Borrower hereby irrevocably accepts and submits to the
jurisdiction of each of the aforesaid courts in personam, generally and
unconditionally, with respect to any such action or proceedings for itself and
in respect of its property, assets and revenues. The Borrower hereby also
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of venue of any such action or
proceeding brought in any such court and any claim that any such action or
proceeding brought in such court has been brought in an inconvenient forum. The
Borrower further irrevocably consents to service of process out of said courts
by mailing a copy thereof, by registered or certified mail, postage prepaid, to
itself, and irrevocably waives, to the fullest extent permitted by law, all
claim of error by reason of such service in any legal action or proceeding
brought in accordance herewith. The Borrower irrevocably waives, in any legal
action or proceeding in any jurisdiction (whether for an injunction, specific
performance, damages or otherwise), any right or claim of immunity of any kind
with respect to itself or its assets including, without limitation, from
attachment or execution of judgment, and the Borrower irrevocably agrees that it
and its assets are and shall be subject to any legal action or proceeding,
attachment or execution in respect to its obligations under this Agreement and
any Term Loan Note. The Borrower hereby irrevocably agrees that the Lender shall
not be liable for, and the Borrower waives and agrees not to seek any special,
indirect or consequential damages arising out of any claim related to this
Agreement, any Term Loan Note or any advance. THE BORROWER AND THE LENDER EACH
HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING TO WHICH THEY ARE BOTH
PARTIES INVOLVING ANY CREDIT AGREEMENT RELATED CLAIM.


Section 17.
Miscellaneous.



(a)    The Borrower shall, on demand, pay or reimburse the Lender for all fees,
costs and expenses (including fees and disbursements of legal counsel and other
experts employed or retained by the Lender) incurred, and all payments made, and
indemnify and hold the Lender harmless from and against all losses suffered, by
the Lender in connection with, arising out of, or in any way related to (i) the
negotiation, preparation, execution and delivery of (A) this Agreement and any
Term Loan Note and (B) whether or not executed, any waiver, amendment or consent
under or to this Agreement or any Term Loan Note, (ii) consulting with respect
to any matter in any way arising out of, related to, or connected with, this
Agreement or any Term Loan Note including (A) the protection, preservation,
exercise or enforcement by the Lender of any of its rights under or related to
this Agreement, or any Term Loan Note or (B) the performance by the Lender of
any of its obligations under or related to this Agreement or any Term Loan Note,
(iii) protecting, preserving, exercising or enforcing any of the rights of the
Lender under or related to this Agreement or any Term Loan Note, (iv) any Credit
Agreement Related Claim (whether asserted by the Lender or the Borrower or any
other Person and whether asserted before or after the relevant Term Loan
Maturity Date), and the prosecution or defense thereof, or (v) any governmental
investigation arising out of, related to, or in any way connected with, this
Agreement, any Term Loan Note or the relationship established hereunder, except
that the foregoing indemnity shall not be applicable to (1) any such fees, costs


16

--------------------------------------------------------------------------------




or expenses incurred, payments made, or losses suffered in connection with a
Conversion under Section 6 or (2) any loss suffered by the Lender to the extent
such loss is determined by a judgment of a court referred to in the second
sentence of Section 16 hereof that is binding on the Borrower and the Lender,
final and not subject to review on appeal, to be the result of acts or omissions
on the part of the Lender constituting (x) willful misconduct or (y) gross
negligence.


(b)    Any notice or communication required to be delivered under this
Agreement, or any agreement or instrument required to be delivered hereunder
(the “Notices”) shall be in writing and shall be sent by registered or certified
U.S. mail (postage prepaid and return receipt requested) by a reliable
hand‑delivery or overnight courier service, by email (in a .pdf or similar
file), or by telecopier, to be confirmed immediately by sending the original
documentation by registered or certified U.S. mail or by a reliable
hand‑delivery or overnight courier service or by email. Notwithstanding the
foregoing sentence, Notices may be given by telephone if confirmed in writing
within twenty‑four (24) hours by sending a written version thereof by a reliable
hand‑delivery or overnight courier service. In the event of a discrepancy
between any telephonic Notice and any written confirmation thereof, such written
confirmation shall be deemed effective notice except to the extent that the
Lender has acted in reliance on such telephonic Notice. All Notices shall be
delivered or otherwise conveyed to the parties at their respective addresses and
telephone and telecopier numbers as follows: (i) if to the Borrower, at MUFG
Americas Holdings Corporation, 445 South Figueroa Street, 9th Floor, Los
Angeles, California 94104, Attention: Mr. Michael Hutchinson,
Telephone:(213)-236-5070, Email: michael.hutchinson@unionbank.com or Mr. Eric
Judge, Telephone: (213) 236-5070, Email: eric.judge@unionbank.com and (ii) if to
the Lender, at MUFG Bank, Ltd., at 7-1, Marunouchi 2-chome Chiyoda-ku, Tokyo
100-8388, Japan, Attention: Mr. Nobuhiko Adachi, Telephone: 81-3-3240-1470,
Telecopier: 81-3-3240-3879, Email: nobuhiko_adachi@mufg.jp. Except as otherwise
expressly set forth herein, all Notices shall be effective as against the Lender
and the Borrower only upon the receipt thereof.


(c)    No modification or waiver of any provision of this Agreement, any Term
Loan Note or any other instrument or agreement required hereunder, and no
consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the parties hereto,
and then in each such event such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice to or
demand on the Borrower in any case shall, of itself, entitle the Borrower to any
other or further notice or demand in similar or other circumstances.


(d)    The terms and provisions of this Agreement and each Term Loan Note shall
be binding upon, and the benefits thereof shall inure to, the parties hereto and
their respective successors and assigns; provided, however, that the Borrower
shall not assign any interest in this Agreement, any Term Loan Note, any Term
Loan or any of the Borrower's rights, duties or obligations hereunder or
thereunder without the prior written consent of the Lender. The Lender may
assign, pledge or otherwise transfer any or all of its interests, rights, and/or
obligations in, or arising under this Agreement, any Term Loan Note or any Term
Loan and may grant or assign to any person any participation interest in this
Agreement, any Term Loan Note or any Term Loan, with consent from the Borrower,
which consent shall not be unreasonably withheld; provided that no such consent
is required (i) if an Event of Default exists and is continuing; or (ii) in the
case of an assignment to


17

--------------------------------------------------------------------------------




an Affiliate of the Lender; provided further that the Lender shall ensure that
each such participant or assignee or successor thereto shall provide the
Borrower written evidence, reasonably acceptable to the Borrower, that payments
made by the Borrower to any such participant or assignee or successor in respect
of a Term Loan shall not be subject to any of the Taxes referred to in Section
7(c), and that any such participant or assignee or successor shall be deemed to
agree to this provision.


(e)    No delay or omission to exercise any right, power, or remedy accruing to
the Lender upon any breach or default of the Borrower under this Agreement or
any instrument or agreement required hereunder shall impair any such right,
power, or remedy of the Lender, nor shall it be considered to be a waiver of any
such breach or default, or an acquiescence therein, or of or in any similar
breach or default thereafter occurring; and no waiver by the Lender of any
single breach or default shall be deemed a waiver of any other breach or default
theretofore and thereafter occurring. Any waiver, permit, consent, or approval
of any kind or character on the part of the Lender of any breach or default
under this Agreement or any Term Loan Note or any waiver on the part of the
Lender of any provision or condition of this Agreement or any Term Loan Note
must be in writing specifically set forth. No remedy herein conferred upon the
Lender is intended to be exclusive of any other remedy and each and every such
remedy either under this Agreement, any Term Loan Note or by law or otherwise
afforded to the Lender, shall be cumulative and not alternative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute or otherwise.


(f)    Nothing in this Agreement shall be deemed a waiver or prohibition of the
Lender's rights of banker's lien.


(g)    This Agreement may be executed in any number of counterparts and on
separate counterparts, each of which shall be deemed to be an original and but
all of which taken together shall constitute one and the same Agreement.


(h)    The Borrower recognizes that the Lender or any subsequent holder of the
Term Loan Note may grant or assign a participation interest in the Term Loan and
the Term Loan Note upon such terms and conditions as the Lender may determine
subject to Section 17(d).


(i)    The Lender hereby notifies the Borrower that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and its direct and indirect beneficial owners, which
information includes the name and address of the Borrower and other information
that will allow the Lender to identify the Borrower and its direct and indirect
beneficial owners in accordance with the Act. The Borrower shall provide such
information promptly upon the request of the Lender.




[No further texts appear on this page]




18

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower and the Lender, acting through their duly
authorized representatives, have caused this Agreement to be duly executed in
duplicate counterparts in the English language and signed in their respective
names the day and year first above written.


 
MUFG AMERICAS HOLDINGS CORPORATION
 
 
 
 
By:
  /s/ Johannes Worsoe
 
 
Name: Johannes Worsoe
Title: Chief Financial Officer
Date: December 6, 2018





 
MUFG BANK, LTD.,
 
as Lender
 
 
 
 
By:
  /s/ Hideaki Takase
 
 
Hideaki Takase
Managing Director, Head of Corporate Planning Division
Date: December 5, 2018

            
            




ACKNOWLEDGED AND AGREED SOLELY WITH RESPECT TO APPROVING THE ISSUANCE OF ANY
CONVERSION SHARES PURSUANT TO SECTION 6 OF THIS AGREEMENT:            
 
MUFG BANK, LTD.,
 
as Majority Stockholder of MUFG Americas Holdings Corporation


 
 
 
 
By:
  /s/ Hideaki Takase
 
 
Hideaki Takase                  
Managing Director, Head of Corporate Planning Division
Date: December 5, 2018





                










19

--------------------------------------------------------------------------------




Exhibit A to
Master Internal Total Loss Absorbing Capacity Loan Agreement




FORM OF TERM LOAN PROMISSORY NOTE


New York, New York
[DATE]


[Principal Amount of Loan] Internal Total Loss Absorbing Capacity Loan


Under the Master Internal Total Loss Absorbing Capacity Loan Agreement dated [●]


This Term Loan Note is issued pursuant to, and evidences a specific Term Loan
made under, the terms of that certain Master Internal Total Loss Absorbing
Capacity Loan Agreement dated as of [●] between the Borrower and the Lender, as
the same may be amended from time to time (the “Agreement”). Capitalized,
defined terms not defined herein shall have the meanings ascribed to them in the
Agreement. The holder hereof is entitled to the full benefit of all of the
provisions thereof including, without limitation, the provisions for
acceleration and maturity of the Term Loan given an Event of Default.


Notwithstanding the foregoing, any principal of or interest on the Term Loan
which is unpaid when due (whether by acceleration or otherwise) shall bear
interest from the date of default to the date of actual payment (before as well
as after judgment) at the Post-Default Rate. In any event the rate of interest
under this Note shall not at any time exceed the Maximum Permissible Rate.


Principal Amount: [●]


Disbursement Date: [●]


Term Loan Maturity Date: [●]


Interest Payment Date(s): [●] and [●] in each year, commencing on [●]


Interest Rate: [●]


Conversion Rate: [●]


Currency: [●]


The Borrower shall pay interest from the Disbursement Date on the unpaid
principal amount outstanding hereunder from time to time in like money at the
per annum rates set forth above. Interest accrued hereon shall be payable on
each respective Interest Payment Date set forth above. Interest shall be
computed on the basis of a year of three hundred sixty (360) days and the actual
number of days elapsed. In any event the rate of interest under this Term Loan
Note shall not at any time exceed the Maximum Permissible Rate. If any interest
rate defined in this note, including but not limited to LIBOR, ceases to be
available for any reason, then upon notification by the Lender to Borrower said
interest rate shall be replaced by the rate then offered by the Lender, which,
as agreed upon by the Lender and the Borrower, most closely approximates the
unavailable rate.


20

--------------------------------------------------------------------------------



Exhibit A to
Master Internal Total Loss Absorbing Capacity Loan Agreement






Prepayment: The Borrower may prepay a Term Loan in whole or in part, on the
Interest Payment Date falling 24 months prior to such Term Loan’s Term Loan
Maturity Date [and each Interest Payment Date thereafter], provided the
conditions in Section 5 of the Agreement are met.
        
Both principal and interest shall be payable in Dollars or any other currency
acceptable to the parties in immediately available funds to the Lender at 7-1,
Marunouchi 2-chome Chiyoda-ku, Tokyo 100-8388, Japan 20, or at such other branch
or office as the Lender may designate in writing. Except as otherwise provided
in the Agreement, all amounts payable in respect of this Note shall be paid free
and clear of any set-off, counterclaim or other deduction or withholding and
free and clear of all taxes, duties and imposts (including withholding or
retention taxes) which may be levied by any country or any political subdivision
thereof, except such as are levied by the United States of America or the State
or City of New York or any political subdivision or entity thereof and are
measured by the income of the Lender.


Presentment, demand, protest, notice of dishonor and other notice of any kind
are hereby expressly waived.


This Term Loan Note is deemed to be a contract under the laws of the State of
New York, and for all purposes shall be governed by, and construed in accordance
with, the internal laws of said jurisdiction without regard to conflicts of law
principles.


IN WITNESS WHEREOF, the undersigned corporation has caused this Term Loan Note
to be duly executed and delivered on its behalf on the date first above written.




MUFG AMERICAS HOLDINGS CORPORATION




By:______________________________
Name:
Title:
Date: _____________________________
MUFG BANK, LTD.




By:__________________________
Name: Hideaki Takase
Title: Managing Director, Head of Corporate Planning Division
Date:_____________________________







21